UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1368


ARTHUR LEE HAIRSTON, SR.,

                    Plaintiff - Appellant,

             v.

SOCIAL   SECURITY  ADMINISTRATION                        COMPASS   POINTE,
MARTINSBURG; MID-ATLANTIC PROGRAM                        CENTER; UNKNOWN
INDIVIDUALS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:19-cv-00003-GMG)


Submitted: July 31, 2019                                          Decided: August 20, 2019


Before GREGORY, Chief Judge, and MOTZ and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Lee Hairston, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arthur Lee Hairston, Sr., appeals the district court’s order adopting the magistrate

judge’s recommendation and dismissing Hairston’s claim regarding disability benefits for

failure to exhaust administrative remedies. We have reviewed the record and perceive no

reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm the

district court’s judgment. See Hairston v. Soc. Sec. Admin., No. 3:19-cv-00003-GMG

(N.D.W. Va. Apr. 1, 2019). We grant Hairston’s motion to withdraw his motion for

voluntary dismissal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2